Citation Nr: 1714748	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of an injury of the right occipital area of the head, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 1969 to September 1971, including service in the Republic of Vietnam.  He earned the Good Conduct Medal, the Vietnam Service Medal with one Silver Service Star, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation.

This matter came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an April 1972 rating decision, the RO granted service connection for residuals of an injury to the right occipital area of the head, to include a scar of the right occipital region, and assigned an initial 10 percent disability rating, effective September 13, 1971, pursuant to Diagnostic Codes 8045-9304 (providing a maximum 10 percent rating for purely subjective complaints of brain trauma without a diagnosis of multi-infarct dementia).  That 10 percent rating has been in effect to date.  38 C.F.R. § 3.951(b) (regarding protected ratings). 

The appellant filed a claim of entitlement to an evaluation in excess of 10 percent, received by VA on April 8, 2009.  The RO continued the 10 percent rating in the August 2010 rating decision.  

The appellant timely filed a Notice of Disagreement (NOD), received in February 2011.  A Statement of the Case (SOC) was issued in February 2012.  The appellant submitted a VA Form 9, received in April 2012.

This matter was remanded by the Board in August 2014 in order for the RO to undertake any further development deemed appropriate, provide the appellant with a VA examination to determine the etiologies of his claimed symptoms, and to determine the current severity of his service-connected right occipital scar. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the residuals of the appellant's service-connected residuals of an injury of the right occipital area of the head have included mild, occasional headaches that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The service-connected head injury residuals have produced no impairment of memory, attention, concentration and executive functions; no impaired judgment; no inappropriate social interactions; no disorientation to person, time, place or situation; no impairment or slowing of motor activity; no impairment of visual spatial orientation; no neurobehavioral effects; no impairment of the ability to communicate; and no persistently altered state of consciousness.  

2.  The appellant's residual right occipital scar measures four centimeters by one-quarter centimeter, with no elevation, depression, adherence to underlying tissue, tissue loss, abnormal pigmentation or texture.  It does not produce gross distortion or asymmetry of facial features.  The scar is asymptomatic and produces no limitation of function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of an injury of the right occipital area of the head have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 8045, 7800-7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In an April 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b) (1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant has also been afforded an adequate VA medical examination in connection with his claim for a higher disability rating.  Pursuant to the Board's August 2014 remand instructions, the appellant was afforded VA medical examinations in November 2014.  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient findings for the pertinent schedular criteria.  38 C.F.R. § 3.159(c)(4)(C)(iii); see also Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, neither the appellant nor his representative has argued that his service-connected head injury residuals have increased in severity since he was last examined for VA compensation purposes in November 2014.  In that regard, the Board notes that in February 2017 written arguments, the appellant's representative requested a remand of this matter for a new examination in the event the Board was unable to grant an increased rating.  The representative noted that most recent examination of record was in November 2014 and is therefore "too old to adequately evaluate the disability."  

It is well established, however, that the mere passage of time alone does not render a medical examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  In this case, the Board has reviewed the record and finds no indication, either in the clinical or lay evidence of record, that the appellant's symptoms have worsened since the November 2014 VA examination.  Absent such evidence or absent evidence or argument that the November 2014 VA examination was inadequate for rating purposes, the Board finds that remanding this matter for another VA medical examination would only serve to delay this matter without benefit to the appellant.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

C.  Evaluation of Traumatic Brain Injury

The appellant's service-connected residuals of an injury of the right occipital area of the head are evaluated under Diagnostic Code 8045, the rating criteria for evaluating residuals of traumatic brain injury (TBI).  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 
Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Ratings for cognitive impairment and other residuals of TBI not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.   38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.   38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (3).  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.   38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time.  

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia.  

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.   

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.   Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.   Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.   Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.   Unable to communicate basic needs.  

Impairment of consciousness is assigned numerical designations as follows:  Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

III.  Analysis

A.  Background

The appellant was involved in a motor vehicle accident in August 1971, while serving in the Republic of Vietnam.  The impact was on the right posterior of the appellant's head.  The appellant was unconscious for a day, received stitches for a cut on his scalp, and spent a week in hospital to recover.  A scar formed at the point of impact.  The appellant was service-connected for residuals of this injury, effective September 13, 1971, at 10 percent.

The appellant was afforded a VA examination in May 2010.  The Board remanded the case in August 2014 because it found that the May 2010 VA examination did not address all of the appellant's lay-reported symptoms and did not provide sufficient medical rationales for its opinions.  The Board also ordered the RO to undertake any further development deemed appropriate, provide the appellant with a new VA examination to determine the etiologies of his claimed symptoms, and to determine the current severity of his head scar.  Further records were associated with the claims file since the August 2014 remand.  The appellant was afforded a second VA examination in November 2014, which addressed both the etiologies of his reported symptoms and the current severity of his scar.

B.  Examinations and Other Evidence

      i.  May 2010 VA Examination

In his May 2010 VA examination, the appellant reported that he had experienced headaches consistently since his injury.  He stated that he would have about three headaches per year, with each lasting approximately four minutes.  The VA examiner noted these headaches were not incapacitating and that VA has described these headaches as residuals of his head injury since 1972.  

The appellant also reported a visual problem since his injury, which the VA examiner described as diplopia.  The visual problem had not been diagnosed, nor had it been treated.  The examiner also noted that the appellant had bilateral cataract surgery.  The VA examiner noted that there was no clear diagnosis of a visual problem related to the appellant's head injury in the claims file.

The appellant reported a hand phenomenon that he first noticed in 1999 and has experienced consistently since then.  The VA examiner noted that private records from 2005 and 2006 do report symptoms of the hand phenomenon, but do not relate the phenomenon to the appellant's head injury.  The VA examiner noted that there was no continuity of symptomatology from the appellant's service.

The appellant also reported memory problems that he first noticed in 1996.  He explained that, while attending technical school, he would forget learned information a few days after a test.  The VA examiner noted that the appellant did not have clinically significant impairment of attention or concentration in relation to his head injury.

The appellant reported experiencing insomnia consistently for many years, although he was not sure when it began.  The appellant stated that he had trouble falling asleep, and would often awaken in the middle of the night and be unable to fall back asleep.  The VA examiner noted that there was no sleep disturbance diagnosis or treatment, and that there was no significant report of TBI-related sleep impairment in the claims file.

The appellant also reported that he experienced neurobehavioral symptoms since his head injury, in the form of irritability, restlessness, explosive anger, and being quick to anger.  He noted that he lost a girlfriend and was divorced twice as a result of frequent arguments he instigated.  The appellant also stated that he has learned to manage these symptoms as he has gotten older by walking away from upsetting situations and that he has received no other specific treatment.  The VA examiner noted that there was no significant report of TBI-related neurobehavioral symptoms in the claims file.

After a thorough discussion with the appellant, the VA examiner concluded that the appellant did not have clinically significant findings of mood swings, anxiety, depression, seizures, dizziness, hypersensitivity to light or sound, cranial nerve dysfunction, decreased sense of taste or smell, hearing loss, tinnitus, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesias or other sensory changes, relevant pain, bladder or bowel problems, erectile dysfunction, difficulty walking or mobility problems, balance or coordination problems, fatigue, malaise, autonomic dysfunction, or endocrine dysfunction in relation to his head injury.  The VA examiner also noted that the appellant did not use any assistive devices for walking.

It is noted in the May 2010 VA examination report that the appellant worked full-time for 30 years and that TBI-related conditions had not impaired the appellant's ability to work.  The VA examiner also noted that there were no significant effects on the appellant's ability to perform daily activities.  Based upon clinical observations made throughout the appointment, the VA examiner concluded that there was no objective evidence of cognitive impairment. 

      ii.  November 2014 VA Examination

The appellant was afforded a second VA examination in November 2014.  The appellant reported TBI-related headaches that have persisted and remained stable over time.  The appellant reported that he experienced a few headaches per year, each lasting for several minutes.  The VA examiner noted that the claims file shows a continuity of headaches since the head injury.

The appellant also reported a vision problem, which he attributed to his head injury.  The VA examiner stated that the appellant's description of his vision condition essentially describes diplopia.  The VA examiner opined that it was less likely than not that the appellant's monocular diplopia was related to his in-service head injury because diplopia physiologically cannot be related to any TBI.

The appellant described his hand phenomenon to the VA examiner and wondered if it was related to his in-service head injury.  The appellant stated that he first experienced the hand phenomenon in 1999.  The VA examiner opined that it was less likely than not that the hand phenomenon was related to the appellant's TBI because the chronological distance precludes any relationship to a TBI in service and because the clinical description of the hand phenomenon suggests myotonia, which cannot be physiologically linked to any TBI.

The appellant also reported that he has experienced sleep disturbance for many years, although he was not sure when it began.  The appellant believes he ends up with six to seven hours of sleep per night.  However, he wakes up most nights and does not necessarily fall back asleep.  The VA examination report describes the appellant's symptoms as "essentially insomnia."  The VA examiner opined that it was less likely than not that the appellant's sleep disturbance was related to the appellant's head injury because the claims file does not include any significant evidence of sleep dysfunction in the context of TBI.  

The appellant admitted to having a bad temper, although he stated that he learned to control himself and walk away from bad situations over the years.  He stated he would feel overwhelmed when presented with too much information.  When feeling anxious, the appellant tells himself to calm down.  The appellant stated that all of these symptoms began eight years ago.  The VA examiner opined that it was less likely than not that the appellant's neurobehavioral symptoms were related to the appellant's TBI because the chronological distance precludes any relationship to an in-service TBI.

The appellant reported that he first developed symptoms of bilateral hearing loss and tinnitus in 1996.  The VA examiner opined that it was less likely than not that the appellant's hearing loss and tinnitus were caused by the appellant's TBI because the chronological distance precludes any relationship to an in-service TBI.

The appellant reported a solitary episode of disequilibrium several years ago in which the appellant felt off-balance.  The appellant saw a physician who did not find an ear infection or make any diagnosis.  The episode resolved itself spontaneously after a couple of days.  The VA examiner stated that, based upon the available evidence, the single report of disequilibrium from many years ago did not represent a current disability and was not related to the appellant's TBI.

After a review of the records and a thorough discussion with the appellant, the VA examiner concluded that there were no clinically significant findings of seizures, other dizziness, hypersensitivity to light or sound, cranial nerve dysfunction, decreased sense of taste or smell, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesias or other sensory changes, relevant pain, bladder or bowel problems, erectile dysfunction, difficulty walking or mobility problems, other balance or coordination problems, fatigue, malaise, autonomic dysfunction, endocrine dysfunction, cognitive deficits, or psychiatric symptoms that were due to the appellant's TBI.  The VA examiner also noted that the appellant did not use assistive devices for walking.  It was also noted that the appellant retired in 2012 from a 28-year career and that TBI-related conditions did not limit his work.  TBI-related conditions had no significant effects on the appellant's daily activities and there was no co-morbid mental disorder.

      iii. Other Evidence

As discussed above, the private medical records from 2005 to 2006 note the appellant's symptoms of his hand phenomenon, but do not relate it to his head injury.

The Board has reviewed the other medical evidence in the claims file, including results from a September 2010 nerve conduction test, received in October 2014.  However, these records do not include any medical opinion relating the appellant's symptoms, aside from his headaches, to his service-connected head injury residuals.  As the existence of these symptoms is not at issue, but rather whether the hand phenomenon is related to service-connected head injury residuals, these records are not probative regarding the issue before the Board.

C.  Entitlement to an Increased Rating for TBI

As discussed above, in order to evaluate a claim for an increased rating for TBI, cognitive impairment, subjective symptoms, and emotional/behavioral dysfunction all must be evaluated.

The Board notes that the appellant has reported multiple symptoms, including vision problems (diplopia), a hand phenomenon, sleep disturbance, temper problems, anxiousness, bilateral hearing loss, and tinnitus.  As set forth above, however, the clinical evidence indicates that these conditions are not part and parcel of or etiologically related to the service-connected residuals of an injury of the right occipital area of the head.  

The Board has considered the appellant's statements to the effect that during his own research of TBI's, he found that symptoms such as numbness or tingling in body parts and ringing in the ears with hearing loss could be symptoms associated with a TBI.  Although medical articles can provide useful information, the Board finds that absent more specific information relative to the appellant's particular circumstances, his statements of a possible association do not outweigh the more specific findings of the VA medical examiner.  Cf. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  

Indeed, the Board finds that the November 2014 VA medical opinion is highly probative and assigns it great probative weight.  The opinion was rendered by a specialist in the field, a board certified neurologist, who based his opinion on a review of the pertinent evidence of record as well as an examination of the appellant.  He also provided a rationale for his opinions and addressed the appellant's contentions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  For these reasons, the Board assigns the opinion great probative weight.  

Turning to the remaining impairment associated with the appellant's service-connected disability, the Board has considered the 10 facets discussed above.

      i.  Memory, Attention, Concentration, and Executive Functions

For memory, attention, concentration, and executive functions, the record shows that, for the period on appeal, the appellant has not experienced any impairment related to his service-connected head injury residuals.  Thus, the overall level of memory, attention, concentration, and executive function impairment attributable to the appellant's head injury residuals most nearly approximates a level 0.  Even if the appellant's reported memory impairment was related to his service-connected head injury residuals, it would most nearly approximate a level 1 as there was a complaint of mild loss of memory, but no objective evidence is present in the claims file.  As discussed below, a level 1 for this facet would not increase the appellant's overall rating.

ii. - vi.  Judgment; Social Interaction; Orientation; Motor Activity; Visual Spatial Orientation

The record shows the appellant's judgment to be normal during the period on appeal.  The appellant's social interaction was routinely appropriate during the period on appeal.  The appellant was always oriented to person, time, place, and situation during the period on appeal.  The appellant's motor activity was normal during the period on appeal.  The appellant's reported irritability and anger are discussed below with regard to neurobehavioral symptoms.  The appellant's visual spatial orientation was normal during the period on appeal as the appellant's reported vision problem is less likely than not part and parcel of his service-connected head injury residuals because, as the November 2014 VA examiner explained, diplopia cannot be physiologically linked to any TBI and chronological distance precludes any relationship with the in-service head injury.  Thus, a level 0 is most nearly approximated for each of these facets.  There is no evidence in the claims file that indicates otherwise for these facets.

	vii.  Subjective Symptoms

Regarding subjective symptoms, the appellant has experienced headaches a few times per year related to his service-connected head injury residuals.  The headaches are not incapacitating and there is no evidence that they interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

The appellant also reported feelings of anxiousness; however, these feelings only developed eight years before the November 2014 VA examination.  As discussed above, the appellant's anxiety was found to be less likely than not part and parcel of his service-connected head injury residuals because the chronological distance precludes any relationship from existing.  

The appellant also reported experiencing tinnitus and hearing loss beginning in 1996.  It is less likely than not that the appellant's tinnitus and hearing loss are part and parcel of his service-connected head injury residuals because, as the November 2014 VA examiner explained, the chronological distance between the in-service head injury and the reported onset of tinnitus and hearing loss precludes any relationship from existing.  

Three or more subjective symptoms must be present for this facet to most nearly approximate a level 1.  For the reasons above, the Board finds that only one subjective symptom is present:  headaches.  Thus, this facet is most nearly approximated by a level 0.  

The Board has considered rating the appellant's headaches pursuant to the rating criteria set forth in Diagnostic Code 8100 but concludes that application of these criteria does not avail the appellant absent any clinical or lay evidence of characteristic prostrating headache attacks averaging more than once in two months over the last several months.  

      viii.  Neurobehavioral Symptoms

With respect to neurobehavioral symptoms, the appellant reported experiencing symptoms beginning eight years before his November 2014 VA examination.  These symptoms included having a bad temper and feeling overwhelmed when presented with too much information.  

The VA examiner opined that it was less likely than not that the appellant's neurobehavioral symptoms were related to the appellant's service-connected head injury residuals because the chronological distance precludes any relationship to an in-service TBI.  No other neurobehavioral symptoms were reported.  Thus, the Board finds that the appellant's neurobehavioral symptoms most nearly approximate a level 0.  

Even if the reported neurobehavioral symptoms were related to the appellant's service-connected head injury residuals, they would most nearly approximate a level 1 as one or more neurobehavioral effects occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them, during the period on appeal, especially because the appellant stated that he has learned to control his temper as he has gotten older.  Thus, even if the appellant's neurobehavioral symptoms were more than mild earlier in his life when they caused two divorces and lost him a girlfriend, these symptoms would still at most occasionally interfere with workplace interaction, social interaction, or both, during the period on appeal.  Finding that the appellant's neurobehavioral symptoms most nearly approximate a level 1 would not increase the appellant's overall rating for his service-connected head injury residuals, as his highest facet being a level 1 would result in a 10 percent rating.

      ix.  Communication

Regarding the appellant's communication symptoms, the evidence of record indicates that the appellant is able to communicate by spoken and written language, and to comprehend spoken and written language.  Thus, a rating of 0 is warranted for this facet.

      x.  Consciousness

There is no evidence in the record that the appellant suffers, or suffered from during the period on appeal, from a persistently altered state of consciousness, such as vegetative state, minimally responsive, state, or coma.  Rather, the appellant was able to appear for and participate in private and VA medical treatment and examinations throughout the period on appeal, and worked until he retired in 2012.  Thus, a total rating for impairment of consciousness is not warranted.

The appellant's reported solitary episode of disequilibrium is not discussed with respect to any facet above because, as discussed above, it only occurred once several years ago, does not represent a current disability, and is unrelated to the appellant's service-connected residuals of a head injury.

	xi.  Conclusion

Although it was noted by the Board in its August 2014 remand that the May 2010 VA examination had deficiencies, the Board notes that the conclusions in the May 2010 VA examination do not conflict with those in the November 2014 VA examination.

As noted above, although the May 2010 and November 2014 VA examiners described the appellant's head injury as "moderate" at the time it occurred, such characterization is not related to the current level of functioning, the central question at issue here.  Thus, it does not affect the rating assigned under Diagnostic Code 8045.   38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (4).

As discussed above, the highest rating for a single facet is 0.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Thus, a noncompensable rating would be warranted as the evaluation is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  Nonetheless, as set forth above, the appellant's 10 percent rating has been in effect for more than 20 years and, as such, it is protected from reduction.  38 C.F.R. § 3.951(b).  Even if, as discussed above, one or more facets were rated at 1, a rating of higher than 10 percent would still not be warranted.  If the highest facet rating was 1, a 10 percent rating would result.

D.  Scar Residual  

The appellant's scar from his head injury was also examined in a November 2014 VA examination.  No other scar or disfigurement of the head, face, or neck was found.  The appellant stated that the scar was not painful or unstable, nor was it due to burns.  Upon examination, the VA examiner determined that the scar was well-healed, painless, stable, linear, and covered with normal hair.  The scar was four centimeters long and one-quarter centimeter wide at its widest part.  There was no elevation, depression, adherence to underlying tissue, or underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of facial features, nor was there visible or palpable tissue loss.  The scar did not result in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  Color photographs of the scar are associated with the claims file.  The VA examiner concluded that the appellant's scar did not impact his ability to work.

Because the record indicates that the appellant's scar is not painful, unstable, or otherwise symptomatic, nor is the scar disfiguring or large enough to meet the criteria for a compensable rating, the Board concludes that there is no basis for a separate compensable rating for the appellant's service-connected scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

E.  Staged Ratings

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appellant's condition has remained consistent during the period on appeal, as evidenced by his May 2010 and November 2014 VA examinations.  There is no other evidence in the claims file that indicates that the appellant's condition was more severe at any point during the period on appeal.

F.  Special Monthly Compensation

The Board has also considered Diagnostic Code 8045's instruction to consider the appellant's entitlement to special monthly compensation.  The record does not show, nor does the appellant contend, that his service-connected head injury residuals disability, in and of itself, results in sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.  

G.  Extraschedular Consideration and TDIU

The Board has considered referral of this case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in this paragraph, an extraschedular evaluation commensurate with average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected residuals of an injury of the right occipital area of the head is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The appellant has not specifically contended otherwise.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of an injury to the right occipital area of the head is inadequate.  The appellant's disability is manifested primarily by headaches and a scar, which are specifically contemplated in the rating criteria.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, however, the appellant is only service-connected for residuals of an injury to the right occipital area of the head.  

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected disability, consideration of a TDIU is not warranted.   There is competent and credible evidence that the appellant was employed until he retired in February 2012.  There is no evidence that the position was not substantially gainful, nor is there evidence that the appellant was forced to retire due to his service-connected disability or is unable to work now.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of an injury of the right occipital area of the head is denied. 




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


